Lvovsky v Lvovsky (2020 NY Slip Op 05857)





Lvovsky v Lvovsky


2020 NY Slip Op 05857


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Kapnick, J.P., Singh, Kennedy, Mendez, JJ. 


Index No. 300055/14 Appeal No. 12103 Case No. 2019-2685 

[*1]Anna Lvovsky, Plaintiff-Respondent,
vGennady Lvovsky, Defendant-Appellant.


Sol Kodsi, New York, for appellant.
The Wallack Firm, P.C., New York (Robert M. Wallack of counsel), for respondent.

Order, Supreme Court, New York County (Tandra Dawson, J.), entered January 16, 2019, which, to the extent appealed from, awarded plaintiff wife $150,000 in interim counsel fees, unanimously affirmed, with costs.
The court providently exercised its discretion in awarding interim counsel fees to plaintiff, considering the circumstances of the case and the respective financial positions of the parties (see Domestic Relations Law § 237; Evgeny F. v Inessa B., 127 AD3d 617 [1st Dept 2015]). Contrary to defendant's contention, the record supports the court's determination that he was in a superior financial position, had transferred significant sums out of his account for two years after commencement of the matrimonial action, and had refused to comply with the court's support orders (O'Shea v O'Shea, 93 NY2d 187, 193 [1999]). Even if plaintiff had access to funds, as defendant claims, there would be no requirement that she spend down a substantial portion of those assets (CharpiÉ v CharpiÉ, 271 AD2d 169, 172 [1st Dept 2000]).
We have considered defendant's remaining contentions and find them unavailing. 	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020